F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                    February 28, 2007
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court

    U N ITED STA TES O F A M ER ICA,

              Plaintiff-Appellee,

     v.                                                  No. 06-6173
                                                   (D.C. No. 05-CR-172-M )
    K EN N ETH BR UC E D EA RM A N,                      (W .D. Okla.)

              Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before H E N RY, B AL DOC K , and M U RPH Y, Circuit Judges.




          Kenneth Bruce Dearman was convicted by a jury of intentionally accessing

a computer through an interstate communication and in excess of his

authorization in order to obtain information in violation of 18 U.S.C.

§ 1030(a)(2)(C); bank theft in violation of 18 U.S.C. § 2113(b); and three counts

of knowingly and willfully making false statements to the FBI in violation of




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
18 U.S.C. § 1001(a)(2). M r. Dearman challenges the sufficiency of the evidence

to support the jury’s verdict. W e affirm.

      The parties are familiar with the facts of this case and we need not repeat

them here. “Sufficiency of the evidence is a legal issue we review de novo.”

United States v. Green, 435 F.3d 1265, 1272 (10th Cir. 2006). W hen reviewing

the record on appeal “w e ask only whether taking the evidence . . . together with

the reasonable inferences to be drawn therefrom–in the light most favorable to the

government, a reasonable jury could find the defendant guilty beyond a

reasonable doubt.” Id. (quotation omitted). W e note that, although M r. Dearman

correctly recites our standard of review in his appeal brief, he makes no specific

argument with respect to what evidence was lacking on any particular element of

any of the five counts on which he was convicted. Although he has provided this

court with the complete transcript of the proceedings, he “does not cite to,

discuss, or address his arguments to any specific [part of the record].” United

States v. Kimler, 335 F.3d 1132, 1138 (10th Cir. 2003). M r. Dearman

misunderstands his burden as an appellant challenging the sufficiency of the

evidence not only to present the evidence to us, but also to explain why it was

inadequate. See Whittington v. Nordam Group Inc., 429 F.3d 986, 992 (10th Cir.

2005). This court has no duty to search through the record to find support for his

argument. See Kimler, 335 F.3d at 1138. Nonetheless, we have reviewed the




                                         -2-
record and the parties’ briefs and conclude that there was evidence sufficient to

permit a reasonable jury to convict M r. Dearman on all five counts.

      The judgment of the district court is AFFIRMED.



                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




                                         -3-